UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6496



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WAYNE MARK BROWN,

                                             Defendant - Appellant.



                             No. 02-6543



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WAYNE MARK BROWN,

                                             Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CR-98-1126)


Submitted:   May 30, 2002                   Decided:   June 11, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Wayne Mark Brown, Appellant Pro Se. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Mark Wayne Brown appeals the

district court’s order denying his request for pre-trial, trial,

and sentencing transcripts.   Brown claims he should receive free

access to the transcripts because he plans to raise claims of

prosecutorial misconduct and ineffective assistance of counsel in

a habeas proceeding filed pursuant to 28 U.S.C. § 2255 (West Supp.

2001).   We find that Brown has not demonstrated an adequate need

for the transcripts by merely providing the type of claims he plans

to present in his habeas motion.    See 28 U.S.C. § 753(f) (1994).

Accordingly, the order of the district court is affirmed.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED



                                2